Case 18-18695-MBK          Doc 64     Filed 04/30/20 Entered 04/30/20 17:12:51            Desc Main
                                     Document      Page 1 of 3



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

837643
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for QUICKEN LOANS, LLC FORMERLY
KNOWN AS (FKA) QUICKEN LOANS INC.

In Re:                                                         Case No.: 18-18695 - MBK

   GHANI S KHAN                                                Hearing Date:

   Debtor                                                      Judge: MICHAEL B KAPLAN

                                                               Chapter: 13

             NOTICE OF REQUEST OR ELIGIBILITY FOR COVID-19 FORBEARANCE

         The undersigned is the Creditor’s Attorney in this matter. On or about April 28, 2020, the

Debtor requested and/or became eligible for a COVID-19 related forbearance pursuant to State

and/or Federal guidelines with regard to loan number ending in 4098, secured by property

described as: 450 MAIN STREET, SAYREVILLE, NJ 08872-1246.

         ☐      The Debtor recently requested a forbearance period of 90 days and has elected to not

tender mortgage payments to Creditor that would come due on the mortgage starting 05/01/2020

through 07/31/2020. Debtor will resume mortgage payments beginning 08/01/2020 and will be

required to cure the delinquency created by the forbearance period (“forbearance arrears”).

         ☐      Creditor recently notified Debtor of their eligibility for COVID-19 related

forbearance pursuant to State and/or Federal guidelines. Further participation by Debtor and

Debtor’s counsel is requested to process any forbearance application.

         ☐      Creditor, at this time, does not waive any rights to collect the payments that come

due during the forbearance period or any payments that were due and owing prior to the
Case 18-18695-MBK           Doc 64    Filed 04/30/20 Entered 04/30/20 17:12:51            Desc Main
                                     Document      Page 2 of 3



forbearance period. The payment amount currently is $1,426.66. Furthermore, Creditor does not

waive its rights under the terms of the note and mortgage or under other applicable non-bankruptcy

laws and regulations, including, but not limited to, RESPA, and the right to collect on any post-

petition escrow shortage.

       ☐       Creditor does not waive its rights to seek relief from the automatic stay for other

reasons other than non-payment of the Mortgage, including, but not limited to, a lapse in insurance

coverage or payment of property taxes.

       Prior to the expiration of the forbearance period the debtor must take affirmative steps to

address the status of the mortgage account by: (a) bringing the account post-petition current; (b)

extend the forbearance period; (c) apply for loss mitigation; or (d) amend their Chapter 13 Plan.



Dated: April 30, 2020
                                             /s/ Robert J. Davidow
                                             Robert J. Davidow, Esq.
                                             Phelan Hallinan Diamond & Jones, PC
                                             1617 JFK Boulevard, Suite 1400
                                             Philadelphia, PA 19103
                                             Tel: 856-813-5500 Ext. 47960
                                             Fax: 856-813-5501
                                             Email: Robert.Davidow@phelanhallinan.com
Case 18-18695-MBK          Doc 64    Filed 04/30/20 Entered 04/30/20 17:12:51              Desc Main
                                    Document      Page 3 of 3



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

837643
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for QUICKEN LOANS, LLC FORMERLY
KNOWN AS (FKA) QUICKEN LOANS INC.

In Re:                                                          Case No.: 18-18695 - MBK

   GHANI S KHAN                                                 Hearing Date:

   Debtor                                                       Judge: MICHAEL B KAPLAN

                                                                Chapter: 13

                                CERTIFICATION OF SERVICE

Ghani S Khan                                  David G. Beslow
450 Main St                                   Goldman & Beslow, LLC
Sayreville, NJ 08872                          7 Glenwood Avenue
VIA REGULAR MAIL                              Suite 311B
(Debtor)                                      East Orange, NJ 07017
                                              (Attorney for Debtors)

                                              Albert Russo
                                              Standing Chapter 13 Trustee
                                              CN 4853
                                              Trenton, NJ 08650-4853
                                              (Chapter 13 Trustee)

                                              U.S. Trustee
                                              US Dept of Justice
                                              Office of the US Trustee
                                              One Newark Center Ste 2100
                                              Newark, NJ 07102
                                              (U.S. Trustee)

         I, Shannon N. Ettl, Bankruptcy Secretary for the law firm of Phelan Hallinan Diamond &

Jones, PC, hereby certify that on April 30, 2020, I did serve a copy of the proposed to each of the

above captioned parties by e-filing and regular mail.

                                                        /s/ Shannon N. Ettl
